Exhibit 10.1

 

3COM CORPORATION

R. SCOTT MURRAY EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into as of January 25,
2006, by and between 3Com Corporation (the “Company”) and R. Scott Murray
(“Executive”).

1.

Duties and Scope of Employment.

 

(a)        Positions and Duties. As of January 25, 2006 (the “Effective Date”),
Executive will serve as the Company’s President and Chief Executive Officer. As
soon as reasonably practicable thereafter, he will be appointed the Chairman of
the Board of its Huawei Joint Venture. Executive will report to the Company’s
Board of Directors (the “Board”). As of the Effective Date, Executive will
render such business and professional services in the performance of his duties,
consistent with Executive’s position within the Company, as will reasonably be
assigned to him by the Board. The period Executive is employed by the Company
under this Agreement is referred to herein as the “Employment Term”.

(b)        Board Membership. Executive will be appointed to serve as a member of
the Board as of the Effective Date. Thereafter, at each annual meeting of the
Company’s stockholders during the Employment Term, the Company will nominate
Executive to serve as a member of the Board. Executive’s service as a member of
the Board will be subject to any required stockholder approval. Upon the
termination of Executive’s employment for any reason, unless otherwise requested
by the Board, Executive will be deemed to have resigned from the Board (and all
other positions held at the Company and its affiliates, including (without
limitation) the Huawei Joint Venture) voluntarily, without any further required
action by Executive, as of the end of Executive’s employment and Executive, at
the Board’s request, will execute any documents necessary to reflect his
resignation.

(c)        Obligations. During the Employment Term, Executive will devote
Executive’s full business efforts and time to the Company and will use good
faith efforts to discharge Executive’s obligations under this Agreement to the
best of Executive’s ability and in accordance with each of the Company’s
corporate guidance and ethics guidelines, conflict of interests policies and
code of conduct. For the duration of the Employment Term, Executive agrees not
to actively engage in any other employment, occupation, or consulting activity
for any direct or indirect remuneration without the prior approval of the Board
(which approval will not be unreasonably withheld); provided, however, that
Executive may, without the approval of the Board, serve in any capacity with any
civic, educational, or charitable organization, provided such services do not
interfere with Executive’s obligations to Company. Executive expects to serve as
a member of the Board of Directors of Protocol Communications, Inc. and such
service will not constitute a violation of this section 1(c).

(i)   Executive hereby represents and warrants to the Company that Executive is
not party to any contract, understanding, agreement or policy, written or
otherwise, that would be breached by Executive’s entering into, or performing
services under, this Agreement.

 



Executive further represents that he has disclosed to the Company in writing all
threatened, pending, or actual claims that are unresolved and still outstanding
as of the Effective Date, in each case, against Executive of which he is aware,
if any, as a result of his employment with his current employer (or any other
previous employer) or his membership on any boards of directors.

(d)        Other Entities. Executive agrees to serve and will be appointed,
without additional compensation, as an officer and director for each of the
Company’s subsidiaries, partnerships, joint ventures, limited liability
companies and other affiliates, including entities in which the Company has a
significant investment as determined by the Company. As used in this Agreement,
the term “affiliates” will include any entity controlled by, controlling, or
under common control of the Company.

2.          At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party, with or without good cause or for
any or no cause, at the option either of the Company or Executive. However, as
described in this Agreement, Executive may be entitled to severance benefits
depending upon the circumstances of Executive’s termination of employment.

3.

Compensation.

(a)        Base Salary. As of the Effective Date, the Company will pay Executive
an annual salary of $650,000 as compensation for his services (such annual
salary, as is then effective, to be referred to herein as “Base Salary”). The
Base Salary will be paid periodically in accordance with the Company’s normal
payroll practices and be subject to the usual, required withholdings.

(b)        Annual Incentive. Executive will be eligible to receive annual cash
incentives payable for the achievement of performance goals established by the
Board or by the Compensation Committee of the Board (the “Committee”).
Executive’s target annual incentive will be 100% of Base Salary, with a maximum
potential opportunity of 200% of Base Salary, subject to the terms of the 3Bonus
Plan. The actual earned annual cash incentive, if any, payable to Executive for
any performance period will depend upon the extent to which the applicable
performance goal(s) specified by the Committee are achieved or exceeded and will
be adjusted for under- or over-performance. For the remainder of fiscal year
2006, all performance goals, which will be set by the Committee on or before
February 16, 2006 will be deemed to have been achieved at at least 50% of
target. Any incentive earned during the remainder of fiscal 2006 will be
pro-rated based on Executive’s hire date (calculated by multiplying any annual
incentive earned by Executive by a fraction with a numerator equal to the number
of days between the Effective Date and May 31, 2006 and a denominator equal to
365).

(c)

Stock Options.

(i)   As of the Effective Date, Executive will be granted nonstatutory stock
options to purchase 3,500,000 shares of Company common stock at a per share
exercise price equal to the closing price per share on the Nasdaq National
Market (“Nasdaq”) for the common stock of the Company on the Effective Date (the
“Initial Option”). The Initial Option will be granted under and subject to the
terms, definitions and provisions of the Company’s 2003 Stock Plan, as amended

 



(the “2003 Plan”) and will be scheduled to vest at a rate of 25% on each
anniversary of the grant over four (4) years assuming Executive’s continued
employment with the Company on each scheduled vesting date. Except as provided
in this Agreement, the Initial Option will be subject to the Company’s standard
terms and conditions for options granted under the 2003 Plan.

(ii)   As of the Effective Date, Executive will be granted nonstatutory stock
options to purchase 8,500,000 shares of Company common stock (the “Stand-Alone
Grant”). Two million five hundred thousand (2,500,000) shares of Company common
stock subject to the Stand-Alone Grant will be granted with a per share exercise
price equal to the closing price per share on the Nasdaq for the common stock of
the Company on the Effective Date. Three million (3,000,000) shares of Company
common stock subject to the Stand-Alone Grant will be granted with a per share
exercise price equal to five (5) dollars. Three million (3,000,000) shares of
Company common stock subject to the Stand-Alone Grant will be granted with a per
share exercise price equal to six (6) dollars. The Stand-Alone Grant will be
granted under a non-stockholder approved arrangement outside of any Company
equity plan. Subject to the provisions of this Agreement, the terms and
conditions of the Stand-Alone Grant will be identical to those of the Initial
Option (except that they will not be granted under a Company equity plan) and
will be scheduled to vest at a rate of 25% on each anniversary of the grant over
four (4) years assuming Executive’s continued employment with the Company on
each scheduled vesting date.

(iii)  As of the Effective Date, Executive will be granted 500,000 shares of
restricted stock (the “Restricted Stock Grant”). The Restricted Stock Grant will
be granted under and subject to the terms, definitions and provisions of the
Company’s 2003 Plan, and will vest if and only if the Company achieves
profitability (as defined) in two (2) of the first five (5) quarters commencing
after the Effective Date and during the Employment Term. If and when the
Restricted Stock Grant vests, Executive agrees not to sell or otherwise dispose
of the shares subject to the Restricted Stock Grant for a period of one (1) year
from the date such shares vest, except that Executive may sell or otherwise
dispose of that number of shares sufficient to cover any tax withholding
obligations as determined by the Company. If the Company does not achieve
profitability in two (2) of the first five (5) quarters commencing after the
Effective Date, the Restricted Stock Grant will not vest and will expire. For
purposes of the Restricted Stock Grant, “profitability” means net income before
income tax, as reported publicly by the Company under GAAP, excluding
amortization and/or write-down of intangibles, in-process research and
development and major one-time items and the effects of changes in accounting
principles, at the discretion of the Committee. For these purposes,
restructuring charges in excess of $2,000,000 per quarter, gains/losses from
assets sales, litigation gains/losses (including legal fees) and other income or
loss in excess of $2,000,000 (an absolute amount) per quarter in total and stock
option and stock awards under FAS 123R in excess of $4,000,000 per quarter shall
be excluded from the determination of “profitability” for the purpose of this
paragraph. Except as provided in this Agreement, the Restricted Stock Grant will
be subject to the Company’s standard terms and conditions for restricted stock
granted under the 2003 Plan.

(iv)  The Company will use its commercially reasonable best efforts to register
all shares covered by the Initial Option, the Stand-Alone Option, and the
Restricted Stock Grant on Form S-8 as soon as administratively practicable
following the Effective Date.

 



 

(v)  It is expected that the Initial Option Grant, the Stand-Alone Grant and the
Restricted Stock Grant will be granted in lieu of any additional individualized
equity grants for a four (4) year period commencing upon the Effective Date,
except that should the Company significantly over perform, additional equity
grants may be made at the discretion of the Committee.

4.

Employee Benefits.

(a)        Generally. Executive will be eligible to participate in accordance
with the terms of all Company employee benefit plans, policies and arrangements
that are applicable to other executive officers of the Company, as such plans,
policies and arrangements may exist from time to time.

(b)        Vacation. Executive will be entitled to receive paid annual vacation
in accordance with Company policy for other senior executive officers. In no
event will Executive receive less than four (4) weeks of paid vacation time per
calendar year.

 

(c)        Life Insurance. Upon the Effective Date and throughout the duration
of Executive’s employment with the Company, the Company will purchase and
maintain a $10,000,000 term life insurance policy for the benefit of Executive
or his estate. Executive will assist the Company in procuring such insurance by
submitting to typical examinations and by completing such applications and other
instruments as may be required by the insurance carriers to which application is
made for any such insurance. Notwithstanding the preceding, in no event will the
Company be required to pay more than $30,000 for any annual premium for the
policy. The Company’s obligation to maintain this policy will terminate
immediately upon Executive’s termination of employment with the Company for any
reason.

5.          Expenses. The Company will reimburse Executive for reasonable
travel, entertainment and other expenses incurred by Executive in the
furtherance of the performance of Executive’s duties hereunder, in accordance
with the Company’s expense reimbursement policy as in effect from time to time.

6.          Termination of Employment. In the event Executive’s employment with
the Company terminates for any reason, Executive will be entitled to any
(a) unpaid Base Salary accrued up to the effective date of termination;
(b) unpaid, but earned and accrued annual incentive for any completed fiscal
year as of his termination of employment; (c) pay for accrued but unused
vacation; (d) benefits or compensation as provided under the terms of any
employee benefit and compensation agreements or plans applicable to Executive
(e) unreimbursed business expenses required to be reimbursed to Executive, and
(f) rights to indemnification Executive may have under the Company’s Articles of
Incorporation, Bylaws, the Agreement, or separate indemnification agreement, as
applicable. In addition, if the termination is by the Company without Cause or
Executive resigns for Good Reason, Executive will be entitled to the amounts and
benefits specified in Section 7.

7.

Severance.

(a)        Termination Without Cause or Resignation for Good Reason other than
in Connection with a Change of Control. If Executive’s employment is terminated
by the Company without Cause or if Executive resigns for Good Reason, and such
termination is not in Connection

 



with a Change of Control, then, subject to Section 8, Executive will receive:
(i) continued payment of Base Salary plus Executive’s target bonus for the year
in which the termination occurs, less applicable withholdings, for twelve (12)
months in accordance with the Company’s normal payroll policies; (ii) twelve
(12) months accelerated vesting with respect to Executive’s then outstanding,
unvested equity awards (other than any awards that vest based on performance),
and (iii) reimbursement for premiums paid for continued health benefits for
Executive (and any eligible dependents) under the Company’s health plans until
the earlier of (i) eighteen (18) months, payable when such premiums are due
(provided Executive validly elects to continue coverage under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”), or (ii)  the date upon which
Executive and Executive’s eligible dependents become covered under similar
plans.

(b)        Termination Without Cause or Resignation for Good Reason in
Connection with a Change of Control. If Executive’s employment is terminated by
the Company without Cause or by Executive for Good Reason, and the termination
is in Connection with a Change of Control, then, subject to Section 8, Executive
will receive: (i) continued payment of two year’s Base Salary plus Executive’s
target bonus for the year in which the termination occurs, less applicable
withholdings, in accordance with the Company’s normal payroll policies; (ii)
full vesting with respect to Executive’s then outstanding unvested equity awards
(other than any awards that vest based on performance), and (iii) reimbursement
for premiums paid for continued health benefits for Executive (and any eligible
dependents) under the Company’s health plans until the earlier of (i) eighteen
(18) months, payable when such premiums are due (provided Executive validly
elects to continue coverage under COBRA), or (ii)  the date upon which Executive
and Executive’s eligible dependents become covered under similar plans.

(c)        Voluntary Termination Without Good Reason or Termination for Cause.
If Executive’s employment is terminated voluntarily, including due to death or
Disability, without Good Reason or is terminated for Cause by the Company, then,
except as provided in Section 6, (i) all further vesting of Executive’s
outstanding equity awards will terminate immediately; (ii) all payments of
compensation by the Company to Executive hereunder will terminate immediately,
and (iii) Executive will be eligible for severance benefits only in accordance
with the Company’s then established plans.

8.

Conditions to Receipt of Severance; No Duty to Mitigate.

(a)        Separation Agreement and Release of Claims. The receipt of any
severance or other benefits pursuant to Section 7 will be subject to Executive
signing and not revoking a separation agreement and release of claims appended
hereto as Exhibit B. No severance or other benefits will be paid or provided
until the separation agreement and release agreement becomes effective.

(b)        Non-solicitation and Non-competition. The receipt of any severance or
other benefits pursuant to Section 7 will be subject to Executive agreeing that
during the Employment Term and Continuance Period, Executive will not (i)
solicit any employee of the Company (other than Executive’s personal assistant)
for employment other than at the Company, or (ii) directly or indirectly engage
in, have any ownership interest in or participate in any entity that as of the
date of termination, competes with the Company in any substantial business of
the Company or any business reasonably expected to become a substantial business
of the Company. Executive’s passive

 



ownership of not more than 1% of any publicly traded company and/or 5% ownership
of any privately held company will not constitute a breach of this Section 8(b).

(c)        Nondisparagement. During the Employment Term and Continuance Period,
Executive will not knowingly and materially disparage, criticize, or otherwise
make any derogatory statements regarding the Company. Notwithstanding the
foregoing, nothing contained in this agreement will be deemed to restrict
Executive, the Company or any of the Company’s current or former officers and/or
directors from providing information to any governmental or regulatory agency
(or in any way limit the content of any such information) to the extent they are
requested or required to provide such information pursuant to applicable law or
regulation.

(d)        Other Requirements. Executive’s receipt of continued severance
payments will be subject to Executive continuing to comply with the terms of the
Confidential Information Agreement and the provisions of this Section 8.

(e)        No Duty to Mitigate. Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

9.          Excise Tax Gross-Up. In the event that the benefits provided for in
this Agreement constitute “parachute payments” within the meaning of Section
280G of the Internal Revenue Code of 1986, as amended (the “Code”) and will be
subject to the excise tax imposed by Section 4999 of the Code, then Executive
will receive (i) a payment from the Company sufficient to pay such excise tax,
and (ii) an additional payment from the Company sufficient to pay the federal
and state income and employment taxes and additional excise taxes arising from
the payments made to Executive by the Company pursuant to this sentence. Unless
Executive and the Company agree otherwise in writing, the determination of
Executive’s excise tax liability, if any, and the amount, if any, required to be
paid under this Section 9 will be made in writing by the independent auditors
who are primarily used by the Company immediately prior to the Change of Control
(the “Accountants”). For purposes of making the calculations required by this
Section 9, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. Executive and the Company agree to furnish such information and documents
as the Accountants may reasonably request in order to make a determination under
this Section 9. The Company will bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section 9.

10.

Definitions.

 

 

(a)

Cause. For purposes of this Agreement, “Cause” will mean:

(i)   Executive’s willful and continued failure to perform the duties and
responsibilities of his position after there has been delivered to Executive a
written demand for performance from the Board which describes the basis for the
Board’s belief that Executive has not substantially performed his duties and
provides Executive with thirty (30) days to take corrective action;

 



 

(ii)   Any act of personal dishonesty taken by Executive in connection with his
responsibilities as an employee of the Company with the intention or reasonable
expectation that such action may result in the substantial personal enrichment
of Executive;

(iii)  Executive’s conviction of, or plea of nolo contendere to, a felony that
the Board reasonably believes has had or will have a material detrimental effect
on the Company’s reputation or business;

(iv)  A breach of any fiduciary duty owed to the Company by Executive that has a
material detrimental effect on the Company’s reputation or business;

(v)  Executive being found liable in any Securities and Exchange Commission or
other civil or criminal securities law action or entering any cease and desist
order with respect to such action (regardless of whether or not Executive admits
or denies liability);

(vi)  Executive (A) obstructing or impeding; (B) endeavoring to influence,
obstruct or impede, or (C) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, Executive’s failure to waive
attorney-client privilege relating to communications with Executive’s own
attorney in connection with an Investigation will not constitute “Cause” or

(vii)             Executive’s disqualification or bar by any governmental or
self-regulatory authority from serving in the capacity contemplated by this
Agreement or Executive’s loss of any governmental or self-regulatory license
that is reasonably necessary for Executive to perform his responsibilities to
the Company under this Agreement, if (A) the disqualification, bar or loss
continues for more than thirty (30) days, and (B) during that period the Company
uses its good faith efforts to cause the disqualification or bar to be lifted or
the license replaced. While any disqualification, bar or loss continues during
Executive’s employment, Executive will serve in the capacity contemplated by
this Agreement to whatever extent legally permissible and, if Executive’s
employment is not permissible, Executive will be placed on leave (which will be
paid to the extent legally permissible).

(b)        Change of Control. For purposes of this Agreement, “Change of
Control” will mean the occurrence of any of the following events:

(i)         The consummation by the Company of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation;

(ii)         The approval by the stockholders of the Company, or if stockholder
approval is not required, approval by the Board, of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets;

 



 

(iii)        Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becoming the “beneficial owner”
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities; or

(iv)        A change in the composition of the Board, as a result of which fewer
than a majority of the directors are Incumbent Directors. “Incumbent Directors”
will mean directors who either (A) are directors of the Company as of the date
hereof, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those directors whose election or
nomination was not in connection with any transactions described in subsections
(i), (ii), or (iii) or in connection with an actual or threatened proxy contest
relating to the election of directors of the Company.

(c)        Continuance Period. For purposes of this Agreement, “Continuance
Period” will mean the period of time beginning on the date of the termination of
Executive’s employment and ending on the date on which Executive is no longer
receiving Base Salary payments under Section 7.

(d)        Disability. For purposes of this Agreement, “Disability” will mean
Executive’s absence from his responsibilities with the Company on a full-time
basis for 120 calendar days in any consecutive twelve (12) months period as a
result of Executive’s mental or physical illness or injury.

(e)        Good Reason. For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following, without Executive’s express written consent:

(i)   A significant reduction of Executive’s duties, position, or
responsibilities, relative to Executive’s duties, position, or responsibilities
in effect immediately prior to such reduction;

(ii)   A substantial reduction by the Company of the facilities and perquisites
(including office space and location) available to Executive immediately prior
to such reduction;

(iii)  A material reduction in the kind or level of employee benefits to which
Executive is entitled immediately prior to such reduction with the result that
Executive’s overall benefits package is significantly reduced other than
pursuant to a reduction that also is applied to substantially all other
executive officers of the Company and that reduces the level of employee
benefits by a percentage reduction that is no greater than 15%;

(iv)  A reduction in Executive’s Base Salary or annual cash incentive as in
effect immediately prior to such reduction other than pursuant to a reduction
that also is applied to substantially all other executive officers of the
Company and which reduction reduces the Base Salary and/or annual cash incentive
by a percentage reduction that is no greater than 15%;

(v)  The relocation of Executive to a facility or location more than fifty (50)
miles from his current place of employment; or

 



 

(vi)  The failure of the Company to obtain the assumption of the employment
agreement by a successor and an agreement that Executive will retain the same
role and responsibilities in the merged or surviving parent company as he had
prior to the merger under Section 1 of this Agreement.

The failure of the Company’s stockholders to elect or reelect Executive to the
Board will not constitute Good Reason for purposes of this Agreement.

(f)         In Connection with a Change of Control. For purposes of this
Agreement, a termination of Executive’s employment with the Company is “in
Connection with a Change of Control” if Executive’s employment is terminated
within twelve (12) months following a Change of Control.

11.        Indemnification. Subject to applicable law, Executive will be
provided indemnification to the maximum extent permitted by the Company’s
Articles of Incorporation or Bylaws, including, if applicable, any directors and
officers insurance policies, with such indemnification to be on terms determined
by the Board or any of its committees, but on terms no less favorable than
provided to any other Company executive officer or director and subject to the
terms of any separate written indemnification agreement.

12.        Confidential Information. Executive will execute the Company’s
standard form of confidential information, intellectual property,
non-competition and non-solicitation agreement, appended hereto as Exhibit A
(the “Confidential Information Agreement”).

13.        Assignment. This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death, and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation, or other business entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance, or other
disposition of Executive’s right to compensation or other benefits will be null
and void.

14.        Notices. All notices, requests, demands and other communications
called for hereunder will be in writing and will be deemed given (a) on the date
of delivery if delivered personally; (b) one (1) day after being sent overnight
by a well-established commercial overnight service, or (c) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:

 



 

If to the Company:

 

Attn: Chairman of the Compensation Committee

c/o Corporate Secretary

 

3Com Corporation

 

350 Campus Drive

 

Marlborough, MA 01752-3064

If to Executive:

at the last residential address known by the Company.

15.        Severability. If any provision hereof becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable, or void, this
Agreement will continue in full force and effect without said provision.

16.        Arbitration. The Parties agree that any and all disputes arising out
of the terms of this Agreement, Executive’s employment by the Company,
Executive’s service as an officer or director of the Company, or Executive’s
compensation and benefits, their interpretation and any of the matters herein
released, will be subject to binding arbitration. In the event of a dispute, the
parties (or their legal representatives) will promptly confer to select a Single
Arbitrator mutually acceptable to both parties. The Arbitrator must be a
licensed attorney, primarily engaged as a practicing lawyer in the field of
employment law and related litigation for at least ten (10) years, or primarily
engaged in the practice of arbitrating executive employment law disputes for at
least ten (10) years. If the parties cannot agree on an Arbitrator, then the
moving party may file a Demand for Arbitration with the American Arbitration
Association (“AAA”) in Boston, Massachusetts, who will be selected and appointed
consistent with the AAA-Employment Dispute Resolution Rules, except that such
Arbitrator must have the qualifications set forth in this paragraph. Any
arbitration will be conducted in a manner consistent with AAA National Rules for
the Resolution of Employment Disputes, supplemented by the Massachusetts Rules
of Civil Procedure. The Parties further agree that the prevailing party in any
arbitration will be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award. Should the Arbitrator determine
that Executive has substantially prevailed in any such action, then all
reasonable legal and professional expenses incurred by him in connection with
such action will be reimbursed to him by the Company. The Parties hereby agree
to waive their right to have any dispute between them resolved in a court of law
by a judge or jury. This paragraph will not prevent either party from seeking
injunctive relief (or any other provisional remedy) from any court having
jurisdiction over the Parties and the subject matter of their dispute relating
to Executive’s obligations under this Agreement and the Confidential Information
Agreement.

17.        Legal and Tax Expenses. The Company will reimburse Executive up to
$15,000 for reasonable and actual legal and tax advice expenses incurred by him
in connection with the negotiation, preparation and execution of this Agreement.

18.        Integration. This Agreement, together with the Confidential
Information Agreement and the standard forms of equity award grant that describe
Executive’s outstanding equity awards, represents the entire agreement and
understanding between the parties as to the subject matter herein

 



and supersedes all prior or contemporaneous agreements whether written or oral,
including but not limited to, the Company’s Section 16 Officer Severance Plan
and the Company’s form of Management Retention Agreement. No waiver, alteration,
or modification of any of the provisions of this Agreement will be binding
unless in a writing and signed by duly authorized representatives of the parties
hereto. In entering into this Agreement, no party has relied on or made any
representation, warranty, inducement, promise, or understanding that is not in
this Agreement. To the extent that any provisions of this Agreement conflict
with those of any other agreement, including the standard Restrictive Covenant
Agreement to be signed upon Executive’s hire, the terms in this Agreement will
prevail.

19.        Waiver of Breach. The waiver of a breach of any term or provision of
this Agreement, which must be in writing, will not operate as or be construed to
be a waiver of any other previous or subsequent breach of this Agreement.

20.        Survival. The Confidential Information Agreement and the Company’s
and Executive’s responsibilities under Sections 7 and 8 will survive the
termination of this Agreement.

21.        Headings. All captions and Section headings used in this Agreement
are for convenient reference only and do not form a part of this Agreement.

22.        Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

23.        Governing Law. This Agreement will be governed by the laws of the
Commonwealth of Massachusetts without regard to its conflict of laws provisions.

24.        Acknowledgment. Executive acknowledges that he has had the
opportunity to discuss this matter with and obtain advice from his private
attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

25.        Conditions. This offer is conditioned upon Executive providing to
Company references relating to Executive’s employment in a form acceptable to
the Company, and Company’s satisfactory review of such references.

26.        Code Section 409A. Notwithstanding anything to the contrary in this
Agreement, if the Company reasonably determines that Section 409A of the Code
will result in the imposition of additional tax to an earlier payment of any
severance or other benefits otherwise due to Executive on or within the six (6)
month period following Executive’s termination, the severance benefits will
accrue during such six (6) month period and will become payable in a lump sum
payment on the date six (6) months and one (1) day following the date of
Executive’s termination. All subsequent payments, if any, will be payable as
provided in this Agreement.

27.        Counterparts. This Agreement may be executed in counterparts, and
each counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

 



 



 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.

COMPANY:

3COM CORPORATION

 

/s/ Gary T. DiCamillo

Date: January 25, 2006

Gary T. DiCamillo

Chairman of the Compensation Committee

 

EXECUTIVE:

 

/s/ R. Scott Murray

Date: January 25, 2006

R. Scott Murray

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



EXHIBIT A

 

RESTRICTIVE COVENANT AGREEMENT

 

IN CONSIDERATION OF and as a condition to, my employment at will with 3Com
Corporation, its subsidiaries, joint ventures, divisions, affiliates and/or
successors, this Restrictive Covenant Agreement ("Agreement") is made by and
between 3Com and the undersigned Employee (“I” or “me”) and shall be effective
as of the date signed by the Employee.

 

I understand and agree that 3Com is engaged in the highly competitive networking
and managed services industry and competes in a worldwide market. I further
understand and agree that 3Com operates a continuous program of research,
development, sales and production relating to its business, present and future.
My position with 3Com will be and is a position of importance and trust. In the
course of and due to my employment with 3Com, I will develop and have access to
and responsibility for proprietary and confidential information of 3Com. I
understand and agree that I am obligated to act in the best interests of 3Com
with respect to such proprietary and confidential information and inventions
which I develop during my employment.

 

I agree to comply with 3Com’s rules, policies, practices and Code of Ethics and
Business Conduct at all times and will faithfully and diligently devote my
business time, skills, energy, abilities and best efforts to further the
business and interests of 3Com. I understand and agree that my employment with
3Com is at will, and that I or the Company can terminate my employment at any
time, with or without notice, for any reason or no reason.

 

In consideration for my employment at will with 3Com, and in consideration for
my receipt of confidential information and compensation from the Company, which
I agree is good and valuable consideration for the promises, representations,
covenants and agreements contained herein, I hereby agree as follows:

 

1. Definition of 3Com. For purposes of this Agreement, the terms "3Com" or the
“Company” shall include 3Com Corporation and its present and future
subsidiaries, joint ventures, divisions, branch offices, affiliates and
successors. I agree that if I accept a transfer to another division or any
parent, subsidiary, joint venture, division, branch office or affiliate of 3Com,
this Agreement will remain in full force and effect and will continue to define
my obligations to 3Com and any such related corporation regarding the promises,
covenants and agreements contained herein, except to the extent prohibited by
the applicable law.

 

2.

Confidentiality.

 

2.1 I will maintain in strictest confidence and will not directly or indirectly
disclose or use, either during or after the term of my employment, any
proprietary, trade secret or confidential information or know-how belonging to
3Com ("Confidential Information"), whether or not in written form and whether or
not marked as confidential, except to the extent required to perform duties on
behalf of 3Com and authorized by 3Com. Confidential Information refers to any
information not generally known which is obtained from 3Com, or which is
learned, discovered, developed, conceived, originated or prepared by me, whether
in whole or in part, during or as a result of my employment with 3Com. Such
Confidential Information includes, but is not limited to, information relating
to the following (whether or not reduced to writing): 3Com's proprietary
information, trade secrets, inventions, hardware, software, source code, object
code or other products or technologies, technical data, research and
development, production processes, manufacturing and engineering processes,
machines and equipment, products, product pricing (including rebates or special
price quotes), market and sales information, customer names and other customer
information, marketing and development plans, production and future business
plans, employee records and personnel information (including compensation),
finances, business information and any other information which is identified or
treated as confidential or proprietary by 3Com. Confidential Information also
includes any information belonging to third parties, including, but not limited
to, customers and suppliers of 3Com, who may have disclosed such information
directly or indirectly to me as the result of my status as an employee of 3Com
under an obligation of confidentiality and I agree to comply with any and all
contracts and agreements pertaining to such information.

 

2.2 I will not, during my employment with the Company, unlawfully or in
violation of any contractual obligation or other duty, disclose to 3Com or use
in the course of my employment with 3Com any confidential or

 



proprietary information or trade secrets of any former employer or other person
or entity, without the prior written consent of such employer, person or entity,
which consent will be presented to 3Com prior to any such disclosure or use.

 

2.3 I also agree to comply with all United States (and applicable local country)
laws, regulations and orders and all 3Com policies and practices concerning
export and/or reexport of technology, software, source code, object code or
other products or technologies acquired by me through any means while employed
by or associated with 3Com.

 

3. Return of Confidential Information and Other Materials. I agree that,
immediately upon the request of the Company, but in no event later than
termination of my employment with 3Com, I will deliver to 3Com all equipment,
hardware, software and written and tangible material and information (including,
without limitation, records, notes, correspondence, memos, emails, reports,
drawings, codes, spreadsheets and other data and/or documents) recorded or
stored on any electronic, optical or other recording/storage medium, including
all copies thereof, in my possession or control that incorporates or reflects
the Confidential Information, and permanently destroy all copies that cannot be
delivered. If original Confidential Information cannot be delivered, I will
contact 3Com to enable transfer of such Confidential Information to 3Com before
I permanently destroy it.

 

4. Inventions.

 

4.1 Definition of Inventions. I understand that the term "Inventions", as used
in this Agreement, means any new or useful idea, art, discovery, design,
contribution, finding or improvement, whether or not patentable, and all related
know-how and Confidential Information, and that inventions include, but are not
limited to, all designs, discoveries, formulae, processes, codes, manufacturing
techniques, mask works, semiconductor designs, computer software, inventions,
marks, logos, improvements, works of authorship and ideas.

 

4.2 Disclosure and Assignment of Inventions. Except for Prior Inventions
(described in Section 4.3 below), I will promptly disclose and describe to 3Com
all Inventions which I may solely or jointly conceive, create, develop, or
reduce to practice during the period of my employment with 3Com or within one
(1) year after the termination of my employment with 3Com (i) which relate to
3Com's business, research or development or 3Com’s anticipated business,
research or development, (ii) which are developed in whole or in part on 3Com's
time or with the use of any of 3Com's equipment, supplies, facilities,
proprietary information or trade secrets, or (iii) which are suggested by or
result from any task assigned to me by or work I perform for 3Com. I agree to
promptly disclose to 3Com all Inventions developed by me to permit a
determination as to whether or not the Inventions should be the property of
3Com. If 3Com and I disagree as to whether or not the Inventions should be the
property of 3Com, it will be my responsibility to prove that it should not be
3Com’s property. I agree to assign, and do hereby assign, to 3Com my full and
entire right, title and interest worldwide in and to such Inventions, except
those which I prove to 3Com’s reasonable satisfaction are not 3Com’s property,
and in all worldwide intellectual property rights based upon such Inventions. I
will, on 3Com’s request, promptly execute a specific assignment of title to 3Com
and take such further actions, as more fully set forth in Subsection 4.4 below,
to secure, perfect, protect and enforce 3Com’s rights, title and interest in and
to such Inventions.

 

4.3 Prior Inventions. Set forth on Exhibit A are all Inventions made by me prior
to my employment with 3Com which relate to 3Com's business, research or
development or 3Com’s anticipated business, research or development (“Prior
Inventions”). I understand that patents issued and patent applications filed
prior to the commencement of my employment with 3Com (including its predecessor
organizations) need not be listed. I hereby affirm that Exhibit A contains no
confidential information. If no Prior Inventions are listed in Exhibit A, I
represent that I have no Prior Inventions in which I have any right, title or
interest and all Inventions are assigned to 3Com pursuant to Section 4.2 above
except for patent applications and issued patents that have been filed prior to
the commencement of my employment with 3Com.

 

4.4 Execution of Documents. I agree to perform, during and after my employment
with 3Com, all acts deemed necessary or desirable to enable 3Com, at its own
expense, to secure, perfect, protect, enforce and transfer all benefits,
enjoyment, rights, interests and title throughout the world in the Inventions
assigned to 3Com hereunder. Such acts may include, but are not limited to, my
execution and delivery of documents and instruments and my assistance and
cooperation in the registration and enforcement of applicable patents,
copyrights or other forms of

 



protection, or other legal proceedings. I understand that my obligations
hereunder will survive the termination of my employment with 3Com. If, at any
time, my cooperation is required to enable 3Com to secure, perfect, protect,
enforce or transfer its right, title or interest in an Invention and I fail to
respond within fourteen (14) calendar days to a written request from 3Com for
action sent by 3Com to the last address for me maintained by the Company, I
hereby appoint 3Com as my attorney, and grant 3Com my power of attorney to
execute in good faith, commercially reasonable applications, releases,
assignments, or other documents or agreements reasonably required to secure,
perfect, protect, enforce or transfer its right, title or interest.

 

4.5 Non-Assignable Inventions. The obligation to assign under Section 4.2 of
this Agreement does not apply to an Invention that qualifies fully under the
provisions of Section 2870 et seq. of the California Labor Code. I understand
that this limited exclusion does not apply to 3Com employees outside the State
of California or to any patent or Invention covered by a contract between 3Com
and the United States or any of its agencies requiring full title to such patent
or Invention to be in the United States. A copy of the statute will be made
available to California employees upon a written request.

 

5. Conflict of Interest/Competitive Employment. During my employment with 3Com,
I will not engage in any work, employment, occupation, consulting or other
business activity (regardless of whether it is paid or unpaid) for myself or any
other person, entity or concern that is the same or similar to, in any way
competitive with or which may in any way be or appear to be in conflict with
3Com's business, research or development or 3Com’s anticipated business,
research or development, without the prior written consent of 3Com’s Senior Vice
President of Human Resources. I understand that I am obligated to promptly
disclose to 3Com Human Resources any actual, potential or perceived conflict of
interest or competitive employment and all relevant information relating
thereto.

 

6. Publications. I agree that I will, no later than thirty (30) days prior to
submission for publication, provide the Company with copies of all writings and
materials which I propose to publish during my employment with 3Com and within
one (1) year thereafter. I also agree that I will remove or cause to be removed
from the writings and materials any Confidential Information (as reasonably
determined by the Company in its sole discretion) and/or any reference to 3Com,
upon the Company’s request.

 

7. Non-Solicitation. I understand and agree that certain restrictions on my
activities during and after my employment with 3Com are necessary to protect
3Com’s business interests, Confidential Information, goodwill and other
legitimate interests. Therefore, I agree to comply with the following
restrictions during the term of my employment with 3Com and for a period of one
(1) year thereafter (the “Restrictive Period”). This covenant shall cover my
activities worldwide.

 

7.1 I agree that, during the Restrictive Period, I will not (and will not
encourage, cause or assist others to) solicit, hire, or offer employment to any
employee of 3Com, for any reason, directly or indirectly, for the purpose of or
with the effect of causing the employee to terminate employment with 3Com or to
violate any employee’s obligations to 3Com.

 

7.2 I agree that, during the Restrictive Period, I will not (and will not
encourage, cause or assist others to) solicit or divert any past, present or
prospective business opportunity, client, customer, account, distributor or
vendor of 3Com: (i) to stop or decrease doing business with or through 3Com, or
(ii) to do business with any other person, firm, partnership, corporation or
other entity that provides products or services materially similar to or
competitive with those provided by 3Com.

 

7.3 I understand and agree that if I breach any of the preceding provisions of
this Section 7, the one (1) year Restrictive Period shall be tolled and shall be
extended by the period of time during which I remain in breach.

 

7.4 I understand and agree that the restrictions set forth in this Section 7 are
fair, reasonable and reasonably required for the protection of the Company.
Should any court or tribunal determine that such restrictions are unreasonable
or unenforceable under applicable law, I agree that this Section 7 shall be
construed in such a manner as to impose on me such restrictions as may then be
reasonable and enforceable and sufficient to provide the Company with the
intended benefits and protections of this Section 7.

 

 



 

8. Equitable Relief/Specific Performance. I agree that a breach of any of the
promises, representations, covenants and agreements contained herein will result
in irreparable and continuing damage to 3Com for which there will be no adequate
remedy at law and no adequate method of calculating the Company’s damages. I
agree that if I breach any of the promises, representations, covenants and
agreements contained herein 3Com shall be entitled to seek injunctive relief
and/or a decree for specific performance (with no obligation to post a bond or
other security), in addition to any such other relief as may be available or
proper (including monetary damages, costs and attorneys fees if appropriate), at
its sole discretion.

 

9. No Conflicting Obligations. I represent that my execution of and compliance
with this Agreement are not a violation or breach of any other agreement between
me and any other person or entity. I agree that I will not enter into any
agreement, whether written or oral, in conflict with the provisions of this
Agreement.

 

10. Survival. Notwithstanding the termination of my employment, I understand and
agree that Sections 2, 3, 4, 6, 7 and 10 shall survive such termination. This
Agreement shall not be interpreted as a contract for continued employment and
does not alter my at will employment relationship with 3Com.

 

11. Non-Waiver. Any failure by 3Com or I to demand performance of an obligation
or to complain of a breach of failure to perform will not operate or be
construed as a waiver of our respective rights or remedies under this Agreement.

 

12. Severability. If any part of this Agreement is determined to be invalid or
unenforceable, that part will be amended to achieve as nearly as possible the
same effect as the original provision and the remainder of this Agreement will
remain in full force and effect.

 

13. Governing Law. This Agreement shall be construed in accordance with, and all
disputes hereunder shall be governed by, the laws of the Commonwealth of
Massachusetts without regard to conflict of laws rules thereunder. I hereby
consent to the jurisdiction and venue of the United States District Court for
the District of Massachusetts (sitting in Boston, Massachusetts) or the Business
Litigation Session of the Suffolk County Superior Court (sitting in Boston,
Massachusetts) for all disputes arising under this Agreement. I will accept
service of process by registered mail or such means as are permitted by the
court sent to me at the last address for me maintained by the Company.

 

14. Entire Agreement. This Agreement constitutes the entire agreement between
3Com and I relating to the subject matter contained herein and supersedes all
prior or simultaneous representations, discussions, negotiations and agreements,
whether written or oral. This Agreement is binding upon the legal
representatives, heirs, successors and assigns of the parties hereto. This
Agreement may be amended or modified only with the written consent of both me
and 3Com's Senior Vice President of Human Resources.

 

15. Assignment. This Agreement may be assigned by 3Com. I may not assign or
delegate my duties under this Agreement without written consent of 3Com's Senior
Vice President of Human Resources.

 

I CERTIFY AND ACKNOWLEDGE THAT I HAVE CAREFULLY READ ALL OF THE PROVISIONS OF
THIS AGREEMENT AND THAT I UNDERSTAND AND WILL FULLY AND FAITHFULLY COMPLY WITH
ITS PROVISIONS.

 

3Com Corporation

Employee

 

By:___________________________________

Signature:______________________________

 

Print Name:___________________________

Print Name:_____________________________

 

Title:________________________________

Date:__________________________________

 

Date:_________________________________



 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

EMPLOYEE’S PRIOR INVENTIONS

 

DESCRIPTION OF INVENTION

 

 

 

 

--------------------------------------------------------------------------------



EXHIBIT B

 

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

 

WHEREAS, in exchange for the promises and obligations provided in the 3Com R.
Scott Murray Employment Agreement (the “Employment Agreement”) signed by R.
Scott Murray (the “Executive”) on January 25, 2006 the Executive agreed to sign
and comply with the terms and conditions of this Separation Agreement and
Release of Claims (the “Release Agreement”), including, without limitation, the
Executive’s releasing 3Com Corporation (the “Company”) from any and all claims
arising from or relating to his employment with the Company and the termination
thereof;

 

WHEREAS, the Executive’s employment with the Company was terminated on or about
[INSERT] (the “Termination Date”)

 

NOW, THEREFORE, in consideration of the mutual promises contained in the
Employment Agreement (the defined terms of which are incorporated herein unless
otherwise provided) and this Release Agreement, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:

 

1.

Termination of Employment. The Executive understands and agrees that his
employment with the Company terminated as of the Termination Date and that he
has no further duties, responsibilities, powers, or authority with respect to
the Company, its business or financial operations, except as expressly provided
in the Severance Agreement.

 

2.

Payment of Salary, Wages and Benefits. The Company agrees to comply fully with
its agreements and obligations contained in the Employment Agreement dated
January 25, 2006 including, without limitation, the payment to the Executive of
all severance pay and benefits as set forth in Section 7 of the Employment
Agreement (subject to Section 8(a) of the Employment Agreement). The Company
also agrees to pay the Executive all outstanding expense reimbursements no later
than thirty (30) days after the Termination Date provided that the Executive
submits any outstanding expense reports within thirty (30) days of the
Termination Date.

 

3.

Release of Claims by the Executive. In exchange for the executive severance
benefits set forth in Section 7 of the Employment Agreement, the sufficiency of
which is hereby acknowledged, and as a material inducement to the Company to
enter into the Employment Agreement and this Release Agreement, the Executive
hereby irrevocably and unconditionally releases the Company and its parents,
subsidiaries, predecessors, successors, affiliates and joint ventures, and all
of their directors, officers, employees, representatives, attorneys, agents,
insurers, assigns, employee benefit programs (and the trustees, administrators,
fiduciaries, and insurers of such programs), and any other persons acting by,
through, under, or in concert with any of the persons or entities identified
above (the “Released Parties”) from all known and unknown claims, promises,
debts, obligations, causes of action, or similar rights of any type, in law or
in equity, that the Executive has, had or may have had arising from or relating
to his employment with the Company and the termination thereof (“Claims”). The
Executive understands that the Claims that he is hereby releasing include, but
are not limited to:

 

a.

Any and all Claims that in any way arise from or relate to the Executive’s
employment with the Company or the termination of that employment, such as
claims for

 



compensation, bonuses, commissions, benefits, reimbursements, lost wages, or
unused accrued PTO;

 

b.

Any and all Claims that in any way arise from or relate to the design or
administration of any employee benefit program;

 

c.

Any and all Claims that arise from or relate to any severance or similar
benefits or to post-employment health or group insurance benefits not expressly
set forth in Section 7 of the Severance Agreement, including without limitation
any and all Claims to benefits or compensation under the Company’s Section 16
Officer Severance Plan; and

 

d.

Any and all Claims based on a contract, any employment or wrongful discharge
claims or tort claims, and any and all Claims based on a federal, state or local
law, regulation or ordinance, including, but not limited to, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act,
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
the Employee Retirement Income Security Act, the Fair Labor Standards Act,
Massachusetts General Laws chs. 149 and 151B, all as may have been amended, and
any other federal, state, or local common law, statute, regulation, or ordinance
of any other type or kind.

 

The Executive understands that he is hereby releasing Claims that he may not
know about. Notwithstanding anything to the contrary contained in this Release
Agreement, the Executive’s release of Claims under this Section 3 does not
constitute a waiver by the Executive of any rights or benefits that he may have
pursuant to (i) the Employment Agreement, (ii) the Company’s 401(k) Plan, and
(iii) any right of indemnification or contribution against the Company under any
applicable agreements, or any insurance policies, statutory laws or Company
by-laws to the same extent available to any other officer of the Company for any
third-party claim against him arising from his employment as an officer of the
Company.

4.

Acknowledgement of Waiver of Claims Under ADEA. The Executive acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing
and voluntary. The Executive and the Company agree that this waiver and release
does not apply to any rights or claims that may arise under ADEA after the
Effective Date of this Agreement. The Executive acknowledges that the
consideration given for this waiver and Release Agreement is in addition to
anything of value to which the Executive was already entitled. The Executive
further acknowledges that he has been advised by this writing that

a.

he should consult with an attorney prior to executing this Release Agreement;

 

b.

he has up to twenty-one (21) days within which to consider this Release
Agreement;

c.

he has seven (7) days following his execution of this Release Agreement to
revoke this Release Agreement;

d.

this Release Agreement shall not be effective until the revocation period has
expired; and,

e.

nothing in this Release Agreement prevents or precludes the Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law.

 

 



 

 

5.

Covenant Not to Sue. The Executive expressly warrants and agrees that he has not
as of the date of this Release Agreement filed or maintained and will not in the
future file or maintain any lawsuit, claim or action of any kind whatsoever
against the Released Parties nor will he cause or knowingly permit any such
lawsuit, claim or action to be filed or maintained on his behalf in any federal,
state or municipal court, administrative agency or other tribunal relating to
any Claim(s) released pursuant to Section 3 of this Release Agreement.

 

6.

Return of Company Property. The Executive hereby warrants and confirms that he
has returned to the Company all Company property and equipment in his possession
or control, including but not limited to all files, documents, data and records
(whether on paper or in tapes, disks, or other machine-readable form), office
equipment, credit cards, and employee identification cards. The Executive
further warrants and confirms that he has left intact all electronic Company
documents, including those that he developed or helped develop during his
employment. To the extent that the Executive had electronic Company documents in
his possession or control through a personal computer, he further warrants and
certifies that he has permanently destroyed all such files.

 

7.

Effective Date. This Release Agreement is effective after it has been signed by
the Executive and after eight (8) days have passed since the Executive signed
the Release Agreement (the “Effective Date”), unless revoked by the Executive
within seven (7) days after the Release Agreement was signed by the Executive.

 

8.

The parties agree that the Company may make changes to this Release Agreement as
necessary to reflect future legal developments in order to preserve the validity
and scope of the Release Agreement as contemplated on the Effective Date of the
Employment Agreement.

 

 

WHEREFORE, the Executive has read this Release Agreement, has carefully
considered its provisions, has had an opportunity to discuss it with an
attorney, and attests that he is fully competent to execute this Release
Agreement and that he fully understands and knowingly accepts its terms and
conditions in their entirety and without reservation.

 

Dated as of this _______ day of ________________ , __________.

 

 

 

 

 

 